PATIENCE DRAKE ROGGENSACK, J.
¶ 62. {concurring). I join the majority opinion, but I write in concurrence in order to point out a gap in Wisconsin's *596Lemon Law, Wis. Stat. § 218.0171 (2009-10),1 and to urge the Wisconsin Legislature to close this gap.2 Namely, the Lemon Law does not require the manufacturer to notify a financing institution that finances a lease or a purchase when the owner has returned the car to the manufacturer under the law. This gap has caused concerns in the present case. I foresee that the lack of such a notice requirement has the potential to cause adverse effects both to the consumer and to financing institutions.
¶ 63. First, as the majority underscores, without a requirement that the manufacturer notify financing institutions that a vehicle has been returned pursuant to the Lemon Law, a consumer may be adversely affected.3 Without notice of the return, the financing institution will likely continue in its efforts to collect payments that it believes the consumer owes under the financing agreement. For example, the financing institution could harm a consumer's credit rating by reporting the missed payments or, in an attempt to prevent harm to his credit rating, a consumer may be forced to incur litigation expenses in order to stop enforcement efforts.
¶ 64. Second, without a requirement that the manufacturer notify financing institutions that the vehicle has been returned pursuant to the Lemon Law, financing institutions may be adversely affected. Pursuant to Wis. Stat. § 218.0171(2)(cm)3., "[n]o person may enforce the lease against the consumer after the consumer receives a refund." The majority holds today *597that under this subdivision, a financing institution can be held liable for enforcing a lease after the consumer returns the vehicle to the manufacturer and receives a refund.4 Moreover, the majority holds that, if the consumer prevails in an action against the financing institution for enforcing a lease after the vehicle has been returned, the consumer may receive costs, disbursements, and reasonable attorney's fees.5 This is in addition to any other damages incurred.
¶ 65. In the case at hand, these conclusions are not troublesome because Kilian informed Mercedes-Benz Financial that he had returned his car under the Lemon Law, and therefore, Mercedes-Benz Financial was on notice that it was improper to continue collection efforts against Kilian. However, the conclusions we reach today become troublesome where the financing institution has not had notice that the consumer has returned the vehicle to the manufacturer.
¶ 66. In order to avoid unwarranted adverse consequences to consumers and to financing institutions, it would be helpful if the Wisconsin Legislature amended Wis. Stat. § 218.0171 to add two notice requirements to Wisconsin's Lemon Law upon the return of the vehicle: (1) that the consumer notify the manufacturer of the current financing information for the vehicle6 *598and (2) that the manufacturer notify the financing institution of the vehicle's return. Accordingly, I respectfully concur.

 All subsequent references to the Wisconsin Statutes are to the 2009-10 version unless otherwise indicated.


 A referral to the legislature's law review committee of the Legislative Council may be of assistance in this matter.


 Majority op., ¶ 35 n.14.


 Id., ¶ 34.


 Id., ¶¶ 53-58.


 Not surprisingly, the standard Lemon Law notice form provided by the Department of Transportation already asks the consumer to provide the manufacturer with this information and to authorize the manufacturer to contact the financing institution. See Motor Vehicle Lemon Law Notice, available at http://www.dot.wisconsin.gov/safety/consumer/forms/llfrm 700.pdf
*598htm (scroll down to "What should a lemon owner do?" and click on "Motor Vehicle Lemon Law Notice" pdf link). However, the statutes do not so require.